Douglas, J.
I respectfully dissent. The majority essentially employs a three-step analysis in concluding that the trial court’s November 28, 1984 order was final and appealable. First, the majority states “* * * that the trial court’s order was one which was made in a special proceeding, since the court ordered a dissolution of the partnership pursuant to R.C. 1775.31(A), rather than according to the terms providing for the same in the partnership agreement.” Second, the majority asserts that since this is a special proceeding, the Amato factors must be balanced to determine whether there is a need for an immediate review because an appeal after a final judgment would be impractical. Third, the majority concludes, “[i]f an appeal is not permitted until after a winding-up, accounting and distribution of partnership assets have been completed, a reversal of the trial court’s dissolution on appeal would require the trial court to undo the entire accounting and return all of the asset distributions.”
I do not agree that this case involves a “special proceeding.” Civ. R. 2 states, “[t]here shall be only one form of action, and it shall be known as a civil action.” Civ. R. 1 states that the Civil Rules prescribe the procedure to be followed in all civil courts, except:
“(C) * * * (1) upon appeal to review any judgment, order or ruling, (2) in the appropriation of property, (3) in forcible entry and detainer, (4) in small claims matters under Chapter 1925, Revised Code, (5) in uniform reciprocal support actions, (6) in the commitment of the mentally ill, (7) in all other special statutory proceedings; * * *.”
In my view, a “special proceeding” is one where the step-by-step procedures to be utilized are statutorily set forth. R.C. Chapter 1775 establishes no such scheme. It merely sets forth the substantive law of partnership. Thus, this case is simply an ordinary civil action. Even if I were to assume, for the sake of argument, that this case involved a “special proceeding,” I would still be required to dissent, as I cannot accept the majority’s view that “* * * an appeal after final judgment would not be practicable.”
App. R. 7 provides that any party desirous of maintaining the status quo during the pendency of an appeal can apply for a stay of the trial court’s final judgment. In my opinion, there should be no interlocutory appeal, and this case should proceed to final judgment in the trial court. Then, before execution of that judgment, appellants should apply for a stay. No irremediable harm would occur unless the application for a stay were to be denied, and we have no reason to believe that it would be denied.
Admittedly, the rule against interlocutory appeals can, at times, produce harsh results. But the rule is supported by four strong policy considerations. One, the rule prevents parties from engaging in costly delaying tactics at trial by appealing each adverse ruling as it is entered. Two, the losing party on a particular motion may ultimately prevail at trial, and not seek an appeal, thus saving appellate court time. Three, a single ap*123peal in which all objections to the trial court’s rulings are raised will be much more efficient than numerous appeals, each requiring its own set of briefs, record, oral argument and appellate opinion. Finally, by avoiding interlocutory appeals, the trial court process can move rapidly and will not have to be stalled while waiting for the court of appeals to rule on some point. Friendenthal, Kane & Miller, Civil Procedure (1985) 581, Section 13.1.
I am sorry to say that today’s decision and the court’s recent holding in Humphry v. Riverside Methodist Hosp. (1986), 22 Ohio St. 3d 94, have so substantially eroded the rule against interlocutory appeals, that the rule is in danger of extinction.
For all of the foregoing reasons, I respectfully dissent.
Locher, J., concurs in the foregoing dissenting opinion.